                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                                 §
ASSOCIATION,                                               §
                                                           §
                 Plaintiff,                                §
                                                           §
v.                                                         §    Case No. 2:18-CV-00366-JRG-RSP
                                                           §
WELLS FARGO BANK, N.A.,                                    §
                                                           §
                 Defendant.                                §

                                          MEMORANDUM ORDER

          Plaintiff United Services Automobile Association filed suit against Defendant Wells Fargo

 Bank, N.A., alleging patent infringement. To help prove its case, USAA hired Mr. Roy Weinstein

 as its damages expert. Wells Fargo now brings a Motion to Strike and/or Exclude the Expert

 Testimony of Roy Weinstein. (Dkt. No. 85.) 1 USAA specifically requests that Mr. Weinstein be

 prohibited from referencing: (1) his “specialized equipment analysis,” (2) Wells Fargo’s previous

 Covered Business Method petitions, and (3) Mr. Calman’s expert report. For the following reasons,

 the Court DENIES Wells Fargo’s Motion to Strike. 2

     I.       LEGAL STANDARD

          In Daubert v. Merrell Dow Pharm., Inc., the Supreme Court, in accordance with Rule 702

 of the Federal Rules of Evidence, instructed courts to function as gatekeepers to shield the jury

 from unreliable or irrelevant expert testimony. 509 U.S. 579 (1993); see also Kumho Tire Co. v.

 Carmichael, 526 U.S. 137 (1999). When evaluating Daubert challenges, courts must focus “on


 1
   After Wells Fargo filed this motion, USAA responded. (Dkt. No. 96). Wells Fargo then replied (Dkt. No. 105) and
 USAA filed a sur-reply. (Dkt. No. 130).
 2
   Concurrently before the Court is a motion to strike portions of Mr. Calman’s report. (Dkt. No. 83.) To the extent that
 Mr. Weinstein relies on portions of Mr. Calman’s report that were stricken, this motion is GRANTED.

                                                      Page 1 of 6
[the experts’] principles and methodology, not on the conclusions that [the experts] generate.”

Daubert, 509 U.S. at 594. As the Court has emphasized, the Daubert framework is “a flexible

one.” Id. Further, “[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Id. at 596. Accordingly, the decision to allow or exclude experts from

testifying under Daubert is committed to the sound discretion of the district court. St. Martin v.

Mobil Expl. & Producing U.S. Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citation omitted).

    II.      DISCUSSION

          Mr. Weinstein is USAA’s proffered damages expert. He wrote a report discussing his

calculation of appropriate damages in this case and the reasoning behind it. Wells Fargo argues

that Mr. Weinstein’s report contains prejudicial flaws that the jury should not be exposed to and

therefore, asks the Court to strike portions of the report. (See Dkt. No. 85.)

          Wells Fargo argues three portions should be stricken. First, Mr. Weinstein’s discussion

regarding avoidance of specialized equipment since it is irrelevant and prejudicial. (Id. at 2–5.)

Second, Mr. Weinstein’s references to Mr. Calman’s apportionment model and fraud analysis for

the reasons discussed in Wells Fargo’ s concurrent motion to strike Mr. Calman’s report. (Id. at

5). Third, references in Mr. Weinstein’s report to Wells Fargo’s previous petitions for CBM review

of the asserted patents as that information is irrelevant and prejudicial and this Court routinely

excludes such information. (Id. at 5–6.)

             a. Avoidance of Specialized Equipment

          In his discussion of Georgia-Pacific Factor 13, 3 Mr. Weinstein considers four approaches

to identify the value attributable to the claimed invention. In the first approach, he considers the


3
 Factor 13 is “the portion of the realizable profit that should be credited to the invention. Georgia-Pacific Corp. v.
U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

                                                    Page 2 of 6
profit enabled by Wells Fargo’s avoidance of requiring customers to use specialized check

scanners for mobile remote deposit checking (“MRDC”). This approach led to a figure

significantly bigger than the others—$2.8 billion. 4 (Dkt. No. 85-2 at 88; see also Dkt. No. 101.)

         Wells Fargo argues that the reference is prejudicially high and should be stricken. It first

argues that the discussion in Paragraphs 113-16, 152-54, 180, and 184 5 of Mr. Weinstein’s report

is irrelevant to the damages analysis since Mr. Weinstein states that he “do[es] not include these

profits as part of my damages quantifications.” (Id. at 88). Instead, Wells Fargo argues that the

number is to presumably let “USAA present a very high figure to the jury . . . and make Mr.

Weinstein’s actual suggested royalty analysis appear modest in comparison.” (Dkt. No. 85 at 2.)

         USAA counters that even if Mr. Weinstein does not base his final damages calculation on

this number, it still has a proper purpose. Mr. Weinstein’s analysis of the profits Wells Fargo would

lose “by foregoing the patented invention and using . . . a dedicated check scanning device” is

meant to rebut the notion raised by Wells Fargo’s damages expert “that ‘using a phone versus a

scanner’ is an insubstantial difference.” (Dkt. No. 96 at 4.) This is supported by Mr. Weinstein’s

statement in the report that the reference “reflect[s] a powerful metric as to the value of being able

to offer the infringing systems.” (Dkt. No. 85-2 at 88.) Essentially, Mr. Weinstein uses this data to

show that the only non-infringing alternative was prohibitively expensive. Since there is a proper

purpose for Mr. Weinstein’s large figure, Wells Fargo’s first argument fails.

         Wells Fargo also argues that the analysis is flawed as “an improper backdoor entire market

value analysis.” (Dkt. No. 85 at 6.) As an initial matter, Mr. Weinstein uses 97, not 100, percent

of the profit he attributes to Wells Fargo’s MRDC program. Further, Mr. Weinstein, in his report,


4
  For reference, the other three approaches had amounts in the millions with the next biggest amount at $376.5 million.
5
  The exact paragraphs Wells Fargo wants stricken is unclear since, in the body of the motion, it asks the Court to
strike Paragraphs 113-16, 152-54, 180, and 184 (Dkt. No. 85 at 5) but in its conclusion, asks the Court to only strike
Paragraphs 113-15 and 152-54. (Id. at 6.) In an abundance of caution, the Court considers all the cited paragraphs.

                                                    Page 3 of 6
explains why he believes that the value of the asserted patents equals $2.8 billion or 97 percent of

the value of Wells Fargo’s MRDC program as a whole.

        He concludes that Wells Fargo would have lost up to 97 percent of its MRDC customers if

they had to use a specialized scanning device due to three factors. First, USAA’s data shows that

deploying general-purpose devices as opposed to specialized scanners is responsible for as much

as 97 percent of the population of remote deposit checking users. 6 Second, “Wells Fargo’s internal

documents described MRDC as ‘table-stakes,’ i.e., required.” Third, he concludes that no

reasonable alternatives exist. He then determines, using Wells Fargo’s data, that $2.9 billion was

the total Wells Fargo profit attributable to MRDC in the relevant time period. Finally, he multiplies

97 percent, the percentage of profit he attributes to the asserted patents, by $2.9 billion, the total

Wells Fargo profit attributable to MRDC to arrive at the $2.8 billion figure. (Dkt. No. 85-2 at 88.)

        When evaluating Daubert challenges, courts must focus “on [the experts’] principles and

methodology, not on the conclusions that [the experts] generate.” Daubert, 509 U.S. at 594. While

Wells Fargo may disagree with the Mr. Saffici’s conclusion, the Court does not find that his

principles and methodology are so unreliable or flawed that they should be stricken. Accordingly,

this argument by Wells Fargo fails.

        As an aside, arguments that the underlying facts and data should not be presented to a jury

even if otherwise reliable are more properly the subject of a motion in limine.

        Wells Fargo’s final argument in support of striking the avoidance of specialized equipment

analysis is that Mr. Weinstein did not tie any feature of the asserted patents to the value attributed

to them. Instead, Wells Fargo argues that he incorrectly found that the lack of a feature, namely




6
  USAA acquired this data due to its two check-deposit programs: Deposit@Home, which requires a specialized
scanning device, and Deposit@Mobile, a program that allows users to deposit checks through their mobile phones.

                                                 Page 4 of 6
the requirement to use a specialized scanner, drives the value. By not tethering it to the claims of

the patent, Wells Fargo argues that Mr. Weinstein committed error.

       This is one interpretation of Mr. Weinstein’s analysis. Another is that the driving feature

is the ability to use a general-purpose computer, such as a smartphone, to deposit checks instead

of requiring customers to use specialized check scanning devices. Under this alternate

interpretation, Mr. Weinstein did properly tie features of the asserted patents to the value attributed

to them. Accordingly, Wells Fargo’s third argument fails.

       In conclusion, the Court does not find Wells Fargo’s arguments persuasive enough to strike

the relevant portions of Mr. Weinstein’s report. Mr. Weinstein used principles and methodologies

that an expert in the field would reasonably rely on. To the extent that Wells Fargo has an issue

with the weight that should be given to his conclusions, “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

and appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

           b. Petitions for Covered Business Method Review

       Wells Fargo next asks the Court exclude portions of Mr. Weinstein’s report because they

are irrelevant and would be prejudicial to place before the jury. (Dkt. No. 85 at 5–6.) As an initial

matter, the Court notes that it is often difficult to draw the line between matters that are properly

the subject of a motion to strike versus those that are more properly raised as a motion in limine.

“An expert may base an opinion on facts or data in the case . . . [i]f experts in the particular field

would reasonably rely on those kinds of facts or data in forming an opinion.” Fed. R. Evid. 703.

These underlying facts or data “need not be admissible for the opinion to be admitted.” Id.

Accordingly, motions to strike an expert’s opinion should relate to facts or data upon which

“experts in the particular field would [not] reasonably rely on.” Id. Arguments that the underlying



                                             Page 5 of 6
    facts and data should not be presented to a jury even if it is otherwise reliable are more properly

    the subject of a motion in limine.

               Wells Fargo asks the Court to strike the references to Wells Fargo’s petitions for CBM

    review of the asserted patents in Paragraph 55 of Mr. Weinstein’s report. (Id. at 6.) Wells Fargo

    offers no argument that these facts and data are not of the type “experts in the particular field would

    reasonably rely on.” Id. Instead, its only argument is that this Court “routinely precludes parties

    from presenting evidence or argument relating to PTO review of asserted patents.” (Id.)

    Accordingly, Wells Fargo’s motion to strike on these grounds is DENIED.

               The rulings on the motions in limine address the presentment of these underlying facts and

    data to the jury.

                  c. Reliance on Portions of Mr. Calman’s expert report
.
               Wells Fargo, in a single sentence, asks the Court to strike portions of Mr. Weinstein’s

    report where he relied on Mr. Calman’s apportionment models. (Id. at 5.) Wells Fargo has also

    filed a contemporaneous motion (Dkt. No. 83) to strike the opinions in Mr. Calman’s report. The

    Court adopts the same reasoning and conclusion found in the order addressing that

    contemporaneous motion to the extent that the same issues are raised here.

        III.      CONCLUSION

               For the reasons stated herein, the Court DENIES Wells Fargo’s Motion to Strike and/or

    Exclude the Expert Testimony of Roy Weinstein.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 17th day of December, 2019.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE


                                                  Page 6 of 6
